Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

By and between

HEALTHSOUTH CORPORATION,

a corporation

as Seller

And

DANIEL REALTY COMPANY, LLC,

an Alabama limited liability company

as Purchaser

January 22, 2008

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

 

 

1.

Definitions.

1

 

 

1.1

“Agreement”

2

 

 

1.2

“Ancillary Documents”

2

 

 

1.3

“Appurtenances”

2

 

 

1.4

“Business Day”

2

 

 

1.5

“Carry Cost”

2

 

 

1.6

“Cash Purchase Price”

2

 

 

1.7

“Closing”

2

 

 

1.8

“Closing Date”

2

 

 

1.9

“Code”

2

 

 

1.10

“Conference Center”

2

 

 

1.11

“Consents”

2

 

 

1.12

“Contracts”

2

 

 

1.13

“Corporate Office Building”

2

 

 

1.14

“Corporate Office Lease”

2

 

 

1.15

“Corporate Office Leased Premises”

2

 

 

1.16

“Corporate Office Space”

3

 

 

1.17

“Deed”

3

 

 

1.18

“Deferred Purchase Price”

3

 

 

1.19

“Deposit”

3

 

 

1.20

“Disposition Proceeds”

3

 

 

1.21

“Digital Hospital Parcel”

3

 

 

1.22

“Distribution Center”

3

 

 

1.23

“Distribution Center Lease”

3

 

 

1.24

“Due Diligence Period”

3

 

 

1.25

“Escrow Agent”

3

 

 

1.26

“Excluded Assets”

3

 

 

1.27

“Hospital”

3

 

 

1.28

“Hospital Acquisition Cost”

4

 

 

1.29

“Hospital Disposition”

4

 

 

1.30

“Improvement Cost”

4

 

 

1.31

“Improvements”

4

 

 

1.32

“Land”

4

 

 

1.33

“Laws”

4

 

 

1.34

“Leases”

4

 

 

1.35

“Licenses”

4

 

 

1.36

“Losses”

4

 

 

1.37

“Net Profit”

4

 

 

1.38

“Parcel I Subdivision”

4

 

 

1.39

“Permitted Exceptions”

4

 

 

1.40

“Personalty”

5

 

 

1.41

“Property”

5

 

 

1.42

“Property Employees”

5

 

 

1.43

“Purchase Price”

5

 

 

1.44

“Purchaser”

5

 

 

1.45

“River Point Building”

5

 

 

1.46

“River Point Parcel”

5

 

 

1.47

“Seller”

5

 

 

1.48

“Survey”

5

 

 

1.49

“Title Commitment”

5

 

 

1.50

“Title Company”

5

 

 

2.

Purchase and Sale of Property.

6

 

 

1551199 v16

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

 

 

Page i

 

--------------------------------------------------------------------------------



 

 

3.

Cash Purchase Price and Payment.

6

 

 

3.1

Cash Purchase Price.

6

 

 

3.2

Deposit.

6

 

 

3.3

Escrow Provisions.

6

 

 

3.4

Deferred Purchase Price.

9

 

 

4.

Due Diligence Period; Title Investigation.

12

 

 

4.1

Purchaser’s Investigation.

12

 

 

4.2

Due Diligence Period.

14

 

 

4.3

Title Examination.

14

 

 

5.

Closing.

15

 

 

6.

Representations and Warranties of Seller.

15

 

 

6.1

Organization, Good Standing, Power.

15

 

 

6.2

Authorization of Agreement.

15

 

 

6.3

Effect of Agreement.

15

 

 

6.4

Restrictions; Burdensome Agreements.

15

 

 

6.5

Government and Other Consents.

16

 

 

6.6

Absence of Certain Changes or Events.

16

 

 

6.7

Labor; Collective Bargaining; Pension Plans.

16

 

 

6.8

Liabilities.

16

 

 

6.9

Title to Properties; Absence of Liens and Encumbrances.

16

 

 

6.10

Bankruptcy; Insolvency.

17

 

 

6.11

Agreements, Plans, Arrangements.

17

 

 

6.12

Compliance with Applicable Laws.

17

 

 

6.13

Litigation.

17

 

 

6.14

Condemnation Proceedings.

18

 

 

6.15

Leasing Commissions; Mechanics’ Liens.

18

 

 

6.16

Tenancies.

18

 

 

6.17

Other Information.

19

 

 

7.

Representations and Warranties of Purchaser.

19

 

 

7.1

Organization, Good Standing, Power.

19

 

 

7.2

Authorization of Agreement.

20

 

 

7.3

Effect of Agreement.

20

 

 

7.4

“AS IS” Condition of the Property.

20

 

 

7.5

Bankruptcy; Insolvency.

20

 

 

8.

Covenants of Seller.

21

 

 

8.1

Certain Affirmative Covenants.

21

 

 

8.2

Certain Negative Covenants of the Seller.

22

 

 

8.3

Seller’s Further Assurances.

22

 

 

8.4

Advise of Changes.

23

 

 

9.

Additional Covenants and Agreements.

23

 

 

9.1

Undertakings.

23

 

 

9.2

Purchaser’s Rights to Make Tenant Improvements.

23

 

 

9.3

Corporate Office Lease.

23

 

 

9.4

Distribution Center Lease.

24

 

 

9.5

Destruction or Taking.

24

 

 

9.6

Property Employees.

25

 

 

9.7

Conference Center.

25

 

 

10.

Conditions Precedent to the Obligations of Purchaser.

25

 

 

10.1

Accuracy of Representations and Warranties.

25

 

 

10.2

Performance of Agreements.

25

 

 

10.3

Legal Proceedings.

25

 

 

10.4

Adverse Change.

26

 

 

10.5

Title Insurance.

26

 

 

10.6

Foreign Person Affidavit.

26

 

 

11.

Conditions Precedent to the Obligations of Seller.

26

 

 

11.1

Accuracy of Representations and Warranties.

26

 

 

1551199 v16

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

 

 

Page ii

 

--------------------------------------------------------------------------------



 

 

11.2

Performance of Agreements.

26

 

 

11.3

Legal Proceedings.

26

 

 

12.

Procedures Concerning Closing Conditions.

26

 

 

12.1

Access to Work Papers, Books and Records After Closing.

26

 

 

12.2

Endorsements.

27

 

 

13.

Prorations, Apportionments and Closing Costs.

27

 

 

13.1

Apportionments at Closing.

27

 

 

13.2

Security Deposits.

28

 

 

13.3

Miscellaneous.

28

 

 

13.4

Closing Costs.

28

 

 

14.

Deliveries at Closing.

29

 

 

14.1

Seller’s Deliverables at Closing.

29

 

 

14.2

Ancillary Documents.

29

 

 

14.3

Purchaser’s Deliverables at Closing.

29

 

 

14.4

Form of Documents.

30

 

 

14.5

Records of Seller.

30

 

 

15.

Indemnification.

30

 

 

15.1

Indemnification by Seller.

30

 

 

15.2

Indemnification by Purchaser.

31

 

 

15.3

Procedure.

31

 

 

15.4

Limitations on Indemnity.

32

 

 

16.

Default Provisions.

32

 

 

16.1

Purchaser’s Default Provisions; Remedies.

32

 

 

16.2

Seller’s Default.

32

 

 

17.

Miscellaneous.

33

 

 

17.1

Survival of Representations, Warranties.

33

 

 

17.2

Waivers.

33

 

 

17.3

Assignment.

33

 

 

17.4

Notices.

33

 

 

17.5

Entire Agreement; Amendments.

34

 

 

17.6

Burden and Benefit.

35

 

 

17.7

Brokers

35

 

 

17.8

Severability.

35

 

 

17.9

Headings.

35

 

 

17.10

Counterparts.

35

 

 

17.11

Confidentiality.

35

 

 

17.12

Governing Law.

36

 

 

17.13

Construction.

36

 

 

17.14

Seller’s Knowledge.

36

 

 

17.15

TIME OF THE ESSENCE.

36

 

 

 

 

1551199 v16

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

 

 

Page iii

 

--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT dated as of January 22, 2008 (this “Agreement”)
by and between HEALTHSOUTH CORPORATION, a corporation (“Seller”) and DANIEL
REALTY COMPANY, LLC, an Alabama limited liability company (“Purchaser”).

The effective date of this Agreement, for purposes of calculating any time
periods set forth in this Agreement, shall be deemed to be the last date upon
which this Agreement has been fully executed by both parties, as set forth on
the signature pages hereto (the “Effective Date”).

RECITALS:

WHEREAS, Seller is the record and beneficial owner of (i) approximately 103.2
acres of improved and unimproved real property (the “Land”) identified as
“Parcels I, II, III, and IV” on the ALTA/ACSM Land Title Survey of HealthSouth
280 Property prepared for Seller by Walter Schoel Engineering Company, Inc.
dated December 17, 2007, a copy of which is attached hereto as Exhibit A (the
“Survey”); (ii) the improvements, structures, and fixtures located on the Land,
including the Conference Center (herein defined), the Corporate Office Building
(herein defined), the Distribution Center (herein defined), the Hospital (herein
defined), the River Point Building (herein defined), the 5-level parking deck,
and all other improvements reflected on the Survey1 (collectively the
“Improvements”), (iii) all appurtenances, rights, easements, rights-of-way,
tenements and hereditaments incident to the Land (the “Appurtenances”); (iv) the
Leases (herein defined) and the Licenses (herein defined); and (v) the
furniture, furnishings, supplies, spare parts, machinery, equipment, motor
vehicles, golf carts, drawings, surveys, certificates, licenses, permits, books,
papers, records, tradenames, trademarks, contracts, intellectual property and
all other personal property located therein or thereon or used in connection
with the operation of the Land and Improvements, except for the Excluded Assets
(herein defined) (collectively, the “Personalty”) (the Land, the Improvements,
the Appurtenances, the Leases, the Licenses and the Personalty are hereinafter
sometimes collectively referred to as the “Property”); and

WHEREAS, Seller has agreed to sell the Property to Purchaser and Purchaser has
agreed to purchase the Property from Seller, upon the terms and conditions
herein contained.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.          Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below when capitalized:

_________________________

1  All Survey references to the square footage of buildings are the square
footage of the building footprint only; in no event shall any reference to such
square footage be interpreted to mean that Purchaser is acquiring less than 100%
of such buildings.

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

1

 

--------------------------------------------------------------------------------



1.1       “ Agreement” shall have the meaning given thereto in the Recitals of
this Agreement.

1.2       “ Ancillary Documents” shall have the meaning given thereto in
Section 14.2 of this Agreement.

1.3       “ Appurtenances” shall have the meaning given thereto in the Recitals
of this Agreement.

1.4       “ Business Day” shall mean any day other than Saturday, Sunday, or
other day of the year on which banks are not authorized or required to close in
Birmingham, Alabama.

1.5       “ Carry Cost” shall have the meaning given thereto in Section 3.4(d)
of this Agreement.

1.6       “ Cash Purchase Price” shall have the meaning provided for in Section
3.1(a) of this Agreement.

1.7       “ Closing” shall mean the closing provided for in Section 5 of this
Agreement.

1.8       “ Closing Date” shall have the meaning given thereto in Section 5 of
this Agreement.

1.9       “ Code” shall mean the Internal Revenue Code of 1986, as amended and
any successor thereto.

1.10     “Conference Center” means the conference center component of the
approximately 306,000 square foot building designated “Multi-Level Masonry
Building” shown on Parcel II on the Survey, and more particularly identified on
Exhibit A-1.

1.11     “Consents ” shall have the meaning given thereto in Section 8.1 of this
Agreement.

1.12     “Contracts ” shall have the meaning given thereto in Section 6.11 of
this Agreement.

1.13     “Corporate Office Building” means the office building component of the
approximately 306,000 building designated “Multi-Level Masonry Building” shown
on Parcel II on the Survey, and more particularly identified on Exhibit A-1.

1.14     “Corporate Office Lease” means the lease for the Corporate Office Space
to be entered into at Closing by Purchaser and Seller as provided in Section 9.3
of this Agreement.

1.15     “Corporate Office Leased Premises” means not less than approximately
99,114 rentable square feet of the Corporate Office Building, comprising all of
the fourth and fifth floors of the Corporate Office Building, all of the center
and south towers of the second

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

2

 

--------------------------------------------------------------------------------



floor of the Corporate Office Building, and the rooms on the first floor North
Tower housing Seller’s UPS system and Seller’s safe, all as is more particularly
shown on Schedule 1.15 of this Agreement.

1.16     “Corporate Office Space” means the space to be leased to Seller in the
Corporate Office Building under the Corporate Office Lease in accordance with
Section 9.3 of this Agreement, consisting of the Corporate Office Leased
Premises and approximately 2,457 rentable square feet in the north tower of the
Corporate Office Building which is presently being used for one of Seller’s two
(2) data centers.

1.17     “Deed ” shall have the meaning given thereto in Section 14.1 of this
Agreement.

1.18     “Deferred Purchase Price” shall have the meaning given thereto in
Section 3.4 of this Agreement.

1.19     “Deposit ” shall have the meaning given thereto in Section 3.2 of this
Agreement.

1.20     “Disposition Proceeds” shall have the meaning given thereto in
Section 3.4(i) of this Agreement.

1.21     “Digital Hospital Parcel” means the lot to be created by the Parcel I
Subdivision applicable to the Hospital.

1.22     “Distribution Center” means the building of approximately 44,377
rentable square feet as reflected on Parcel III on the Survey as Two Story
Masonry building which is to be leased to Seller in accordance with Section 9.4
of this Agreement.

1.23     “Distribution Center Lease” means the lease for the Distribution Center
to be executed at Closing by Purchaser and Seller as herein provided.

1.24     “Due Diligence Period” shall have the meaning given thereto in Section
4.2 of this Agreement.

1.25     “Escrow Agent” shall mean Lawyers Title Insurance Corporation, 2200
Woodcrest Place, Suite 3300, Birmingham, Alabama 35209, (205) 868-1009, Attn:
Michael E. Riddle.

1.26     “Excluded Assets” shall mean and include the property specifically
listed on Schedule 1.26 of this Agreement.

1.27     “Hospital ” means the hospital building located on the Digital Hospital
Parcel and described on the Survey as HealthSouth Digital Hospital, together
with all other improvements, fixtures, equipment and other personal property
situated thereon. Seller and Purchaser understand that the construction of the
Hospital has not been completed and that nothing in this Agreement shall
obligate Seller or Purchaser to undertake to complete construction. The term
“Hospital” shall be deemed to include any certificate of need or any other

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

3

 

--------------------------------------------------------------------------------



right and license with respect to the construction of a hospital or other
medical facility on the Land.

1.28     “Hospital Acquisition Cost” shall have the meaning given thereto in
Section 3.4 of this Agreement.

1.29     “Hospital Disposition” shall have the meaning given thereto in
Section 3.4(a) of this Agreement.

1.30     “Improvement Cost” shall have the meaning given thereto in
Section 3.4(c) of this Agreement.

1.31     “Improvements ” shall have the meaning given thereto in the Recitals of
this Agreement.

1.32     “Land ” shall have the meaning given thereto in the Recitals of this
Agreement.

1.33     “Laws ” means all laws, statutes, codes, rules, regulations,
ordinances, decrees, writs, judgments, orders, rulings or other requirements of
every duly constituted Federal, State of Alabama, Jefferson County or other
local governmental authority or agency, excluding Environmental Laws.

1.34     “Leases ” shall have the meaning given thereto in Section 6.16 of this
Agreement.

1.35     “Licenses ” shall mean all licenses, certificates, permits and
authorizations relating to the Property or its operation, all of which are
assignable to Purchaser and shall be assigned and transferred to Purchaser at
Closing.

1.36     “Losses ” shall have the meaning given thereto in Section 15.1 of this
Agreement.

1.37     “Net Profit” shall have the meaning given thereto in Section 3.4(b) of
this Agreement.

1.38     “Parcel I Subdivision” means a subdivision of Parcel I (as shown on the
Survey) which will be completed prior to the Closing Date in order to create the
Digital Hospital Parcel and the River Point Parcel, all as is provided in
Section 3.4(g) of this Agreement.

1.39     “Permitted Exceptions” shall include: (i) interests and rights of
tenants in possession under Leases; (ii) liens for ad valorem property taxes and
assessments with respect to the Property that are due and payable on or after
the Closing Date; (iii) any and all present and future laws, ordinances,
restrictions, requirements, resolutions, orders, regulations of any governmental
authority having jurisdiction over the Property (including, without limitation,
those related to zoning and land use); (iv) any lien or encumbrance encumbering
the Property as to which Seller shall deliver to Purchaser, or the Title
Company, at or prior to Closing, proper instruments, in recordable form,
canceling such lien or encumbrance, together with funds to pay

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

4

 

--------------------------------------------------------------------------------



the cost of recording and canceling the same or releasing the Land from such
lien or encumbrance; (v) such other exceptions as the Title Company shall commit
to insure over in a manner reasonably satisfactory to Purchaser, without any
additional cost to Purchaser, whether such insurance is made available in
consideration of payment, bonding or indemnity by Seller or otherwise; (vi)
Uniform Commercial Code Filings that have expired or terminated by operation of
law prior to the Closing Date; (vii) any exceptions caused by Purchaser, its
agents, representatives or employees; and (viii) any exceptions, exclusions and
other matters set forth in the Title Commitment and the Survey that are not
objected to by Purchaser prior to the expiration of the Due Diligence Period in
accordance with Section 4.3 of this Agreement.

1.40     “Personalty ” shall have the meaning given thereto in the Recitals of
this Agreement.

1.41     “Property ” shall have the meaning given thereto in the Recitals of
this Agreement.

1.42     “Property Employees” shall have the meaning given thereto in Section
4.1(d) of this Agreement.

1.43     “Purchase Price” means the sum of the Cash Purchase Price and the
Deferred Purchase Price.

1.44     “Purchaser ” means Daniel Realty Company, LLC; provided that rights and
obligations of Daniel Realty Company, LLC hereunder may be transferred to a
single asset, special purpose entity (the “Permitted Assignee”) to be formed and
owned in whole or in part by Daniel Realty Company, LLC under a written
assignment and assumption agreement, in which event Daniel Realty Company, LLC
shall provide Seller a copy of the assignment and assumption agreement. All
references thereafter to “Purchaser” shall mean and refer to the Permitted
Assignee and Daniel Realty Company, LLC shall have no further rights and
obligations hereunder.

1.45     “River Point Building” means the building of approximately 66,614
rentable square feet as reflected on Parcel I on the Survey as “Four Story
Masonry” building.

1.46     “River Point Parcel” means the lot to be created by the Parcel I
Subdivision applicable to the River Point Building.

1.47     “Seller ” shall have the meaning given thereto in the Recitals of this
Agreement.

1.48     “Survey ” shall have the meaning given thereto in Section 4.3 of this
Agreement.

1.49     “Title Commitment” shall have the meaning given thereto in Section 4.3
of this Agreement.

1.50     “Title Company” shall have the meaning given thereto in Section 4.3 of
this Agreement.

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

5

 

--------------------------------------------------------------------------------



 

All other defined terms used in this Agreement shall have the meanings set forth
herein.

2.          Purchase and Sale of Property. At the Closing and subject to the
conditions set forth in this Agreement, Seller shall sell, transfer, assign and
convey to Purchaser, and Purchaser shall purchase from Seller, all of Seller’s
right, title and interest in and to the Property.

 

3.

Cash Purchase Price and Payment.

 

3.1

Cash Purchase Price.

(a)       The Cash Purchase Price for the Property shall be Forty-Three Million
Five Hundred Thousand and NO/100 Dollars ($43,500,000.00) (the “Cash Purchase
Price”).

(b)       The Cash Purchase Price shall be paid by Purchaser to Seller at the
Closing by a wire transfer in immediately available funds to the Title Company,
less the amount of the Deposit, for disbursement to a bank account designated by
Seller and identified to Purchaser prior to the Closing Date. The disbursement
of the funds shall occur immediately following the issuance of the title
insurance policies pursuant to the Title Commitment or unconditional commitments
therefor.

3.2        Deposit. Within three (3) Business Days following the Effective Date
written above, Purchaser shall deposit with the Escrow Agent the amount of Two
Million Dollars and NO/100 ($2,000,000.00) (together with all interest earned
thereon, the “Deposit”). The parties shall cause the Deposit to be disbursed as
provided in Section 3.3 hereof.

 

3.3

Escrow Provisions.

(a)        Release of the Deposit. Except as otherwise provided herein, the
Escrow Agent shall hold the Deposit until the earlier of the following:

(i)        One (1) Business Day following receipt by the Escrow Agent, prior to
the expiration of the Due Diligence Period, of a copy of the notice delivered by
Purchaser to Seller under Section 4.2 stating that Purchaser has elected to
terminate this Agreement prior to expiration of the Due Diligence Period and
that Purchaser requests return of the Deposit, at which time the Escrow Agent
shall return the Deposit to Purchaser;

(ii)       One (1) Business Day following receipt by the Escrow Agent of a copy
of the notice delivered by Purchaser to Seller under Section 4.3 hereof stating
that Purchaser has elected to terminate this Agreement and that Purchaser
requests return of the Deposit, at which time Escrow Agent shall return the
Deposit to Purchaser;

(iii)      Five (5) days following receipt by the Escrow Agent of a certificate
(the “Seller’s Certificate”) executed in good faith by Seller to the effect that
(a) the Closing has not been effected by the Closing Date as a result of
Purchaser’s material breach of its obligations under this Agreement, and (b)
notice of said Seller’s Certificate has been delivered to Purchaser, at which
time the Escrow Agent shall, unless on or

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

6

 

--------------------------------------------------------------------------------



before such date the Escrow Agent has received a certificate (a copy of which
shall be provided by Purchaser to Seller) executed in good faith by Purchaser
contesting the statements contained in the Sellers’ Certificate, release and
deliver the Deposit to Seller, together with all interest accrued thereon;

(iv)      Five (5) days following receipt by the Escrow Agent of a certificate
(the “Purchaser’s Certificate”) executed in good faith by Purchaser to the
effect that (a) the Closing has not been effected by the Closing Date as a
result of Seller’s material breach of its obligations under this Agreement, and
(b) notice of said Purchaser’s Certificate has been delivered to Seller, at
which time the Escrow Agent shall, unless on or before such date the Escrow
Agent has received a certificate (a copy of which shall be provided by Seller to
Purchaser) executed in good faith by Seller contesting the statements contained
in Purchaser’s Certificate, release and deliver the Deposit to Purchaser,
together with all interest accrued thereon;

(v)       An event set forth in Section 3.3(b) hereof, whereupon the Escrow
Agent shall release and deliver the Deposit as contemplated in such
Section 3.3(b); and

(vi)      The Closing Date, at which time the Deposit shall be delivered to
Seller, together with all interest accrued thereon, for application against the
Cash Purchase Price as provided in Section 3.1 hereof.

 

(b)

Objection to Certificate.

(i)        In the event that Purchaser objects to Seller’s Certificate or Seller
objects to Purchaser’s Certificate as provided in Subsections 3.3(a) (iii) or
(iv) above, as the case may be, then unless Purchaser and Seller resolve
completely such dispute within thirty (30) days from the date of such objection
and within that period advise the Escrow Agent by joint written notice from
Purchaser and Seller of the resolution of such dispute and of the disposition to
be made by the Escrow Agent of the Deposit (in which event the Escrow Agent
shall release and deliver the Deposit in accordance with such written notice),
then such dispute shall be resolved, upon the initiation by any party hereto in
an appropriate proceeding, by an appropriate court. Furthermore, any of the
parties hereto may request that the Escrow Agent tender the Deposit to the court
in which such proceeding has been commenced and, provided that such court is
authorized by applicable law to receive such tender and consents thereto (if
such consent is necessary), the Escrow Agent shall tender the Deposit to such
court. The Escrow Agent shall thereby be released from all further liability
with respect to this Agreement or the Deposit. In the event no such request to
tender the Deposit to such a court is made or the court is not authorized or
refuses to accept such tender, the Escrow Agent shall continue to hold the
Deposit until a final non-appealable judgment by the appropriate court is
rendered (in which event the Escrow Agent shall release and deliver the Deposit
in accordance with such judgment), or until the Escrow Agent receives a joint
written notice from Purchaser and Seller advising the Escrow Agent of the
resolution of such dispute and instructing the Escrow Agent of the disposition
to be made of the

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

7

 

--------------------------------------------------------------------------------



Deposit, in which event the Escrow Agent shall release and deliver the Deposit
in accordance with such written notice.

(ii)       All reasonable costs and expenses incurred or sustained by Purchaser
and Seller (including, without limitation, all of such parties’ reasonable
attorneys’ fees) relating to the litigation of any dispute as provided in
Subsection 3.3(b)(i) above shall be entirely borne by and paid for by the party
or parties against whom judgment is rendered.

(c)        Investment of Deposit. The Escrow Agent shall act as custodian of the
Deposit and, in the event that the Deposit is at any time in the form of cash,
the Escrow Agent shall from time to time invest and reinvest the Deposit in
(i) direct obligations of, or repurchase agreements collateralized by direct
obligations of, the United States of America (or agencies or instrumentalities
thereof which are backed by the full faith and credit of the United States of
America) or (ii) certificates of deposit, time deposits or other
interest-bearing deposits of commercial banks having total capital and surplus
of at least $250,000,000. The Escrow Agent shall have the power to sell or
liquidate the foregoing investments or any portion thereof whenever the Escrow
Agent shall be required to release all or any portion of the Deposit pursuant to
this Section 3.3. The Escrow Agent shall have no liability whatsoever for any
investment losses resulting from the investment or reinvestment of the Deposit
in accordance with the terms hereof.

 

(d)

Provisions Regarding Escrow Agent.

(i)        The duties and obligations of the Escrow Agent shall be determined
solely by the express provisions of this Agreement and the Escrow Agent shall
not be liable except for the performance of such duties and obligations as are
specifically set out in this Agreement.

(ii)       The Escrow Agent shall be fully protected in acting on or relying
upon any written advice, certificate, notice, direction, instruction, request,
or other paper or document which the Escrow Agent in good faith believes to be
genuine and to have been signed or presented by the proper party or parties, and
may assume that any person purporting to give such advice, certificate, notice,
direction, instruction or request or other paper or document has been duly
authorized to do so.

(iii)      The Escrow Agent shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it in good faith or for any mistake
in fact or law, or for anything which it may do or refrain from doing in
connection herewith, except its own gross negligence or willful misconduct.

(iv)      The Escrow Agent may seek the advice of legal counsel in the event of
any dispute or question as to the construction of any of the provisions of this
Agreement or its duties hereunder, and it shall incur no liability and shall be
fully protected in respect of any action taken, omitted or suffered by it in
good faith in accordance with the opinion of such counsel. If a controversy
arises between one or more parties hereto, or between any of the parties hereto
and any person or entity not a party

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

8

 

--------------------------------------------------------------------------------



hereto, as to whether or not or to whom the Escrow Agent shall deliver the
Deposit or any portion thereof or as to any other matter arising out of or
relating to this Agreement or the Deposit, the Escrow Agent shall not be
required to determine such controversy and need not make any delivery of the
Deposit or any portion thereof but may retain the Deposit without liability to
anyone until the rights of the parties to the dispute shall have been finally
resolved by mutual agreement, or by order, judgment or decree, accompanied by an
opinion of counsel of the party requesting release of the Deposit to the effect
that such order, judgment or decree represents a final adjudication of the
rights of the parties by a court of competent jurisdiction of the United States
of America and the time for appeal thereof, if any, has expired without an
appeal thereof having been noticed, filed or perfected, and the Escrow Agent
shall be under no duty whatsoever to institute or defend any such proceedings.
The Escrow Agent shall be entitled to assume that no such controversy has arisen
unless it has received conflicting written notices from the parties to this
Agreement or a written notice from any person that such a controversy has arisen
which refers specifically to this Agreement and identifies by name and address
the adverse claimants to the controversy.

(v)       Seller and Purchaser will jointly and severally reimburse and
indemnify the Escrow Agent for, and hold it harmless against, any loss,
liability or expense, including, without limitation, reasonable attorneys’ fees,
incurred without bad faith, willful misconduct or gross negligence on the part
of the Escrow Agent or its employees and arising out of or in connection with
its acceptance of, or the performance of its duties and obligations under, this
Agreement as well as the costs and expenses of defending against any claim or
liability arising out of or relating to this Agreement.

(vi)      The Escrow Agent hereby accepts its appointment and agrees to act as
the Escrow Agent under the terms and conditions of this Agreement.

 

3.4

Deferred Purchase Price.

(a)       Payment of the Deferred Purchase Price, if any, shall be subject to
and conditioned upon a bona fide, third party sale, lease or other transfer or
re-development of the Hospital or any part thereof by the Purchaser to an entity
unrelated to Purchaser or Seller, or the taking by any governmental entity or a
conveyance in lieu thereof that results in payment of cash consideration for the
Digital Hospital Parcel or any part thereof, or except as otherwise set forth in
subparagraph (b), any other occurrence that results in the receipt by Purchaser
of monetary consideration with respect to the Hospital or the Digital Hospital
Parcel (a “Hospital Disposition”). In such event, subject to the provisions of
Section 3.4(b) below, the Deferred Purchase Price shall be payable to Seller as
provided in Section 3.1(b) hereof within thirty (30) days after the closing of a
Hospital Disposition. The amount of the Deferred Purchase Price shall be
determined in accordance with the provisions of Section 3.4(b) below.

(b)       Except as otherwise provided in subparagraph (c), the Deferred
Purchase Price shall be an amount equal to forty percent (40%) of the Net
Profit, if any, realized by Purchaser on a Hospital Disposition. The “Net
Profit” shall be an amount equal to the amount by which the Disposition Proceeds
(herein defined) exceed the sum of the following: (i) $1,500,000; (ii) the
“Hospital Acquisition Cost” (herein defined), (iii) the “Carry Cost” (herein

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

9

 

--------------------------------------------------------------------------------



defined), (iv) the “Improvement Cost” (as herein defined), (v) the “Parcel I
Subdivision Costs” (herein defined), and (vi) the “Preferred Return” (herein
defined); provided, however, that if payment of any portion of the Disposition
Proceeds is deferred (i.e., purchase money financing), then the payment of the
Deferred Purchase Price shall also be deferred until such time as Seller has
received Disposition Proceeds in a cash amount equal to the sum of the amounts
specified in (i) through (vi) hereof, at which time Purchaser shall be obligated
to pay Seller an amount equal to forty percent (40%) of any cash payment of
Disposition Proceeds received by Purchaser, which shall be due and payable
within thirty (30) days of Purchaser’s receipt of said payment. It is
specifically agreed and understood that if the Purchaser elects to donate the
Hospital or any part of the Hospital Parcel in exchange for tax abatements or
any other non-cash benefits, any such tax abatements or non-cash benefits shall
not be deemed Disposition Proceeds for purposes of the provisions of this
Section 3.4. However, any such donation shall be treated as being donated from
both Seller and Purchaser.

(c)       If, (1) at any time prior to April 12, 2008, Seller (if before the
Closing Date) or Purchaser (if after the Closing Date) enters into a definitive
agreement with the U.S. Department of Defense or any agency, department or
branch of the United States government for a Hospital Disposition and such
definitive agreement is duly consummated within ninety (90) days of its
effective date, or (2) at any time prior to April 12, 2008, Seller (if before
the Closing Date) or Purchaser (if after the Closing Date) enters into a letter
of intent (or other nonbinding expression of interest) with the U.S. Department
of Defense or any agency, department or branch of the United States government
for a Hospital Disposition, and such letter of intent is reduced to a definitive
agreement within ninety (90) days of the letter of intent, and such definitive
agreement is duly consummated within ninety (90) days of its effective date,
then, in either of the events described in (1) or (2), the Deferred Purchase
Price shall be equal to sixty percent (60%) of the Net Profit realized by
Purchaser on such Hospital Disposition. It is specifically understood and agreed
that any such agreement with the U.S. Department of Defense or any agency,
department or branch of the United States shall be subject to the prior written
approval of Purchaser, which such approval may be granted or refused by
Purchaser in its sole discretion, and any agreement entered into by Seller (if
prior to the Closing Date) without such prior written approval shall be null and
void as to the Purchaser. Seller covenants and agrees that it will disclose the
Purchaser’s exclusive approval rights to the U.S. Department of Defense or any
agency, department or branch of the United States government with whom Seller
may be negotiating in order to preserve Purchaser’s rights under this paragraph.

(d)       The following terms shall have the meanings set forth below for
purposes of this Section 3.4:

(i)        “ Disposition Proceeds” means the amount of cash payable to Purchaser
as a result of a Hospital Disposition, whether or not deferred.

(ii)       “ Hospital Acquisition Cost” means the sum of (A) the due diligence
costs incurred by Purchaser that are directly related to the purchase of the
Hospital under this Agreement but not more than $250,000, plus (B) a pro rata
share of the due diligence and closing costs incurred by Purchaser with respect
to this transaction other than those described in (A) above.

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

10

 

--------------------------------------------------------------------------------



(iii)      “ Carry Cost” means the sum of the expenditures incurred by Purchaser
in connection with its ownership of the Hospital from the Closing Date,
including without limitation the following: interest on indebtedness incurred to
finance all or a portion of the Hospital Acquisition Cost; and ad valorem taxes,
insurance, assessments, utilities, maintenance and repairs relating to
Purchaser’s ownership of the Hospital.

(iv)      “Improvement Cost” means the sum of expenditures incurred by Purchaser
in connection with the construction of improvements to the Hospital, including
without limitation, the cost of materials, payments to contractors, architects,
engineers, construction managers and consultants, and any other expenditures
that are included in the cost of the improvements to the Hospital.

(v)       “ Preferred Return” means the simple yield calculated at the rate of
ten percent (10%) per annum on the sum of the Hospital Acquisition Cost, the
Carry Cost and the Improvement Cost as adjusted as herein provided. The
Preferred Return shall commence on the Closing Date and the sum of the Hospital
Acquisition Cost, Carry Cost, Improvement Cost and Parcel I Subdivision Cost
shall be adjusted at the end of each fiscal month until the sum is reduced to
zero (0). Cash payments of Disposition Proceeds received by Purchaser shall be
applied first to the accrued and unpaid Preferred Return and any payments in
excess of the accrued and unpaid Preferred Return shall reduce the sum of the
Hospital Acquisition Cost, Carry Cost, Improvement Cost and Parcel I Subdivision
Cost.

(vi)      “Parcel I Subdivision Costs” means all engineering and other costs
incurred by Purchaser in effecting the Parcel I Subdivision.

(e)       Purchaser shall provide to Seller a written calculation of the Net
Profit upon payment of the Deferred Purchase Price. Seller shall have the right
to audit, at Seller’s sole expense, the records of Purchaser for the purpose of
verifying the amount of the Net Profit.

(f)        Notwithstanding anything herein to the contrary, the obligation to
pay the Deferred Purchase Price on the Hospital Sale shall survive the Closing,
shall be binding upon Purchaser, and shall inure to the benefit of Seller and
its successors and assigns. At the Closing, Purchaser and Seller shall execute
and record a Memorandum of Agreement to provide notice of Purchaser’s obligation
to pay the Deferred Purchase Price on a Hospital Disposition.

(g)       The Parcel I Subdivision must occur as a condition to the Closing.
Seller and Purchaser have reviewed a proposed subdivision plat for the Parcel I
Subdivision prepared by Walter Schoel Engineering, a copy of which is attached
as Exhibit B, and the parties agree that the final Parcel I Subdivision will be
substantially as shown on said proposed subdivision plat, however, the parties
will mutually cooperate with one another to determine the final boundary line
separating the Hospital Parcel and the River Point Parcel. The costs incurred in
connection with the Parcel I Subdivision will be shared equally by Purchaser and
Seller.

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

11

 

--------------------------------------------------------------------------------



 

4.

Due Diligence Period; Title Investigation.

4.1        Purchaser’s Investigation. Purchaser may elect to perform or have
performed, at its expense, such studies and investigations of the Property as
Purchaser deems desirable, including, without limitation: (a) the physical
condition of the Property; (b) surveys, environmental studies and zoning
studies; and (c) such other matters relating to the Property as Purchaser deems
appropriate; provided, however that Purchaser will not conduct any invasive
testing (such as soils borings) without the Seller’s prior written consent.
Subject to the rights of the tenants of the Property, Seller hereby grants to
Purchaser, and its representatives, agents, and employees, the right to access
the Property at all reasonable times for the purposes permitted hereunder.
Access and all studies and investigations and any inspections related thereto
shall be conducted so as not to unreasonably interfere with the use of the
Property by Seller or any tenants or others under any of the Leases or any other
agreement affecting the Property. Purchaser shall provide to Seller, at no cost
to Seller, copies of results of all tests, studies or investigations of the
Property, promptly after receipt of such results. Purchaser shall promptly
restore any damage to the Property caused by Purchaser’s access, studies and
investigations of the Property, in order to return the Property to its prior
condition prior to such access, studies and investigations. Purchaser shall
indemnify, hold harmless, and, upon Seller’s request, defend Seller from and
against any and all costs (including reasonable attorneys’ fees and costs),
damages and liabilities, claims, causes of action, or threats thereof, incurred
by or asserted against Seller as a result of studies or investigations conducted
by or on behalf of Purchaser, or as a result of the access to the Land by
Purchaser or its agents, employees, or contractors, including without
limitation, claims for personal injury, property damage, and services rendered
or materials furnished to or for the account of Purchaser.

In order to facilitate Purchaser’s feasibility studies concerning the Property,
Seller has provided (or will provide within five (5) days after the Effective
Date) to Purchaser the following documents and/or other materials, each of which
Seller represents is (or will be) true, correct and complete to the best of its
knowledge:

(a)       A copy of a current title insurance commitment pertaining to the
Property, together with copies of any agreements, governmental plans, easements,
restrictions, rights-of-way and other matters affecting title if such copies are
in Seller’s convenient possession;

 

(b)

A copy of the latest as-built survey of the Property;

(c)       A copy of the latest report of an environmental inspection with
respect to all or any part of the Property, including any operation and
maintenance reports related to Asbestos Containing Materials (“ACM”) or other
remediation for hazardous substances;

(d)       A list of all personnel currently employed in connection with the
management, operation and maintenance of the Property (including the Conference
Center) and all facilities personnel (“Property Employees”);

(e)       A list of any pending or threatened litigation in connection with the
Property, together with any past judgments issued against the Property;

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

12

 

--------------------------------------------------------------------------------



(f)        Copies of real estate tax assessments and bills covering the
immediately preceding three fiscal years;

(g)       Copies of all leases or other rental agreements affecting the
Property, including amendments; a written description of any oral agreements
related to occupancy and a description of lease concessions and any obligations
to furnish tenant or other building improvements;

(h)       Copies of plans and specifications, engineering and physical
inspection reports and other building information which Seller has in its
possession with respect to the Property, together with any soil and geotechnical
reports, mine studies, and environmental studies relating to the Property;

(i)        Copies of all service contracts, management contracts, leasing
contracts, warranties, guaranties, parking agreements and other agreements
(including Licenses) which relate to or affect the Property;

(j)        A copy of any appraisal report pertaining to all or part of the
Property, if such report is in Seller’s convenient possession;

(k)       A copy of certificate of occupancy for the Improvements if required by
governmental authorities having jurisdiction over Property and if in Seller’s
convenient possession;

(l)        A list of any major capital improvements made to the Property within
the last three years, e.g. roof, HVAC, etc.;

(m)      One copy of utility bills, trash/garbage pick-up, water/sewer and other
monthly, quarterly or yearly recurring bills incurred by Seller with respect to
the use of the Property for the immediately preceding 12 months;

(n)       BOMA Calculations which Seller has in its possession for any part of
the Property;

(o)       Evidence of insurance on the Property (which may be in the form of a
meeting with Seller’s insurance representative);

(p)       If available, for each of the last 3 years and year to date, operating
statements (audited, if available) along with general ledgers, copy of tenant
expense reimbursement statements, for 2004, 2005, 2006 and 2007 year-to-date,
and tenant responses to same; and

(q)       All due diligence materials in Seller’s possession which were obtained
in connection with the previous proposed sale of the Property to Trammell Crow
Company.

In addition, during the Due Diligence Period, Seller shall furnish Purchaser
with copies of any other information in Seller’s possession which may be
reasonably requested by Purchaser, within

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

13

 

--------------------------------------------------------------------------------



a reasonable amount of time before the end of the Due Diligence Period.
Purchaser agrees that upon expiration of the Due Diligence Period, or the
earlier termination thereof, Purchaser will return all documents furnished to
Purchaser from Seller during the Due Diligence Period; provided, however, that
Purchaser reserves the right to retain copies of such documents.

4.2        Due Diligence Period. In the event Purchaser, in its sole and
absolute discretion, is dissatisfied with the results of any of the studies or
investigations referred to in Section 4.1 or determines that its intended
ownership of the Property is not feasible, then Purchaser may terminate this
Agreement by providing written notice thereof to Seller and the Escrow Agent
during the period between the Effective Date and 5:00 p.m. Central time on
Friday, February 1, 2008 (the “Due Diligence Period”). Upon termination of this
Agreement in accordance with this Section, the Deposit shall be returned to
Purchaser in accordance with Section 3.3(a)(i), and Purchaser shall deliver to
Seller all materials relating to the Property provided by Seller to Purchaser,
and, if Seller so requests, an assignment agreement assigning all of Purchaser’s
right, title, and interest in and to, together with copies or originals of, if
in Purchaser’s possession or control and if such delivery is not contractually
prohibited, all written studies and investigations prepared for Purchaser in
connection with its study of the Property, free and clear of all liens and
claims for payment.

4.3        Title Examination. Purchaser shall have until the later of the
following dates to examine title to the Property (the “Title Due Diligence
Period”): (i) the expiration of the Due Diligence Period, or (ii) ten (10) days
following the delivery to Purchaser and Purchaser’s counsel (Burr & Forman LLP)
of (A) a current title commitment for an Owner’s Title Insurance Policy, naming
Purchaser as the proposed insured, with an effective date not earlier than
November 29, 2007, issued by Lawyers Title Insurance Corporation (the “Title
Company”), and copies of all title exceptions noted thereon (the “Title
Commitment”); and (B) a current (dated not earlier than December 17, 2007) ALTA
survey of the Property sufficient in form and substance to enable the Title
Company to remove its standard survey exception (the “Survey”). Purchaser shall
have the right to object, in its sole and absolute discretion, to any exceptions
to the Title Commitment, or to any matter shown on the Survey, other than the
standard pre-printed exceptions set forth in the Title Commitment and the
Permitted Exceptions defined in Section 1.39 (other than those described in
Section 1.39(viii)) by giving written notice to Seller and the Title Company no
later than the expiration of the Title Due Diligence Period, stating the matters
to which Purchaser objects and the reasons therefor. If Purchaser fails to
timely provide such written objection, then Purchaser shall be deemed to have
approved all matters affecting title to the Land and the Survey as of the date
of the Title Commitment or the Survey, as applicable. If Purchaser so objects to
any matter affecting title or the Survey, then Seller shall within ten (10) days
deliver notice to Purchaser as to whether Seller will endeavor to cure or remove
any one or more of the objections. If Seller elects to endeavor to cure or
remove any title objection or Survey matter, Seller shall have until the Closing
Date to endeavor to cure or remove such title objection or Survey matter. For
purposes of this Agreement, the term “cure” shall include, without limitation,
either of the following actions taken by Seller at Seller’s sole cost and
expense: (a) “bonding off” any lien of ascertainable value or posting a letter
of credit in connection therewith; or (b) obtaining an appropriate endorsement
to Purchaser’s title policy and/or title commitment for the Property that
reasonably protects Purchaser from an objection. If Seller does not elect to
cure or remove all of Purchaser’s objections or if Seller is unable to cure
Purchaser’s objections by the Closing Date, Purchaser will have the right by
delivery of written

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

14

 

--------------------------------------------------------------------------------



notice to Seller to either (A) waive its objections and purchase the Property
without any reduction in the Cash Purchase Price or claim for indemnity with
respect to said objection or (B) terminate this Agreement and to receive a
return of the Deposit in accordance with Section 3.3(a)(ii) hereof. Seller shall
have no liability to Purchaser for any defects in or objections to title or the
Survey or for failure to cure or remove any such defects or objections.

5.          Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place at the offices of Burr & Forman LLP, Birmingham,
Alabama, on a date designated by Purchaser by written notice to Seller at least
ten (10) days prior to such designated date; provided, however, that such
designated date shall not be later April 1, 2008 (the “Closing Date”), unless
both parties otherwise agree in writing to a later date.

6.          Representations and Warranties of Seller. Seller represents and
warrants to Purchaser as follows:

6.1        Organization, Good Standing, Power. (a) Seller is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization or incorporation, (b) Seller is authorized or
licensed to do business in each jurisdiction where the nature of the business
conducted by it or the properties owned or leased or operated by it make such
authorization or licensing necessary, and (c) Seller has all requisite power and
authority, Licenses and franchises to (i) own and operate the Property and carry
on its business as presently being conducted and (ii) execute, deliver and
perform this Agreement and consummate the transactions contemplated hereby.

6.2        Authorization of Agreement. Seller has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, including, without
limitation, shareholder and regulatory approvals. This Agreement has been duly
and validly authorized, executed and delivered by Seller and constitutes the
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, other creditors’ rights laws and general principles of
equity.

6.3        Effect of Agreement. The execution, delivery and performance by
Seller of this Agreement, and the consummation of the transactions contemplated
hereby, will not, with or without the giving of notice or the lapse of time, or
both, (a) violate any applicable laws or Environmental Laws to which Seller is
subject (including securities laws), or (b) result in a breach of or conflict
with any term, covenant, condition or provision of, or result in the
modification or termination of, or constitute a default under, any corporate
charter, by-law, commitment, contract, partnership agreement, or other
agreement, instrument or obligation to which Seller is a party or by which
Seller or the Property is or may be bound or affected.

6.4        Restrictions; Burdensome Agreements. Seller is not a party to any
contract, commitment or agreement, and Seller is not and the Property is not
subject to or bound or affected by any charter, by-law, certificate or other,
corporate restriction, or any Laws or Environmental Laws which (a)  would
prevent Seller from entering into this Agreement or from consummating the
transactions contemplated hereby, or (b) to Seller’s best knowledge and belief,
may adversely affect the Property.

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

15

 

--------------------------------------------------------------------------------



6.5        Government and Other Consents. Except as set forth in Schedule 6.5,
no consent, authorization or approval of, or exemption by or filing with, any
governmental, public or regulatory body or authority (including state
environmental authorities) of any person or entity who is not a party to this
Agreement, is necessary or required in connection with (a) the execution,
delivery and performance by Seller of this Agreement, the Ancillary Documents or
any of the other instruments or agreements herein referred to, or (b)  the
taking of any action herein or therein contemplated, or (c) the operation by
Purchaser of the Property for the same uses as those being conducted on the
Effective Date.

6.6        Absence of Certain Changes or Events. Since November 8, 2007, Seller
has not:

 

(a)

suffered any adverse change in the Property;

(b)       suffered the occurrence of any event or events which, individually or
in the aggregate, have had, or might reasonably be expected to have, an adverse
effect on the Property;

(c)       incurred damage or destruction with respect to the Property by fire,
storm, or other like or unlike casualty, whether or not covered by insurance; or

(d)       sold, assigned, transferred, leased or otherwise disposed of the
Property (other than as permitted in Section 8.1 hereof) or granted any option
or other right to purchase or lease the Property.

6.7        Labor; Collective Bargaining; Pension Plans. Purchaser shall have no
obligation to hire, re-employ or continue the employment of any person or entity
presently employed by Seller, and Seller shall be solely responsible for the
wages, withholding, benefits, vacation accrual, sick pay and any other form of
compensation or obligation related to the Property Employees. Seller is not a
party to any collective bargaining agreement affecting the Property Employees or
the Property and there is no labor dispute, grievance, controversy or strike,
pending or threatened against Seller with respect to the management or operation
of the Property, and Seller is not aware of any basis for any such labor
dispute, grievance, controversy or strike.

6.8        Liabilities. Immediately following the Closing, there shall not be
any basis for any claim against Purchaser for any liability of any nature or in
any amount arising from business done, transactions entered into or other events
with respect to the Property occurring prior to the Closing Date. Seller will,
on the Closing Date, execute an indemnification agreement in form acceptable to
Purchaser which shall indemnify and hold Purchaser, and Purchaser’s successors
and assigns, harmless from any loss or damage incurred in connection with the
existing tax abatement agreements in effect for the Property; such
indemnification agreement shall include an obligation on Purchaser that it will
not take an affirmative action to discuss with or encourage any governmental
agency to seek to repeal or set aside the tax abatements, or otherwise seek
recoupment of such tax abatements from Seller.

6.9        Title to Properties; Absence of Liens and Encumbrances. Seller has
good, valid and marketable fee simple title to the Property insurable at regular
rates and free and clear

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

16

 

--------------------------------------------------------------------------------



of all title defects, mortgages, claims, liens, security interests, easements,
charges, encumbrances, purchase options, rights of first refusal, rights of
first offer and other matters affecting title to the Property, except for the
matters disclosed in the Title Commitment. No default or event of default
exists, and no event which with notice or lapse of time or both, would
constitute such a default, has occurred and is continuing, under the terms or
provisions, express or implied, of any Permitted Exceptions, Contracts or other
matters to which the Property is subject, nor has Seller received notice of any
claim of such default.

6.10      Bankruptcy; Insolvency. Seller is not subject to a general assignment
for the benefit of creditors, is not subject to any voluntary petition filed by
Seller in bankruptcy or any involuntary petition in bankruptcy filing by
Seller’s creditors, is not subject to the appointment of a receiver to take
possession of the Property or all or substantially all of Seller’s other assets,
and none of the Property or Seller’s other assets is subject to attachment or
judicial seizure. Seller is not insolvent and the completion of the transactions
contemplated by this Agreement will not render Seller insolvent or otherwise
cause Seller to be unable to pay its debts as they become due.

6.11      Agreements, Plans, Arrangements. With respect to the Property, and
except for the matters listed in Schedule 6.11, Seller is not a party to, nor is
Seller bound or affected by, nor is the Property subject to, any

(a)       lease agreement (whether as lessor or lessee), except as set forth in
Schedule 6.16;

(b)       license agreement (other than Licenses which will be assigned to
Purchaser at Closing), assignment or contract;

(c)       agreements for the purchase or sale of goods, services, equipment, or
materials for use in connection with the operation of the Property;

(d)       management, maintenance, agency, leasing, service, security or any
other agreement, contract, arrangement or understanding related to the Property
(a)-(d) collectively referred to herein as the “Contracts”). All of the
Contracts listed in Schedule 6.11 are terminable without penalty or damage upon
not more than thirty (30) days’ notice, except as expressly noted on Schedule
6.11.

6.12      Compliance with Applicable Laws. To the knowledge of Seller, neither
the Property, nor the operations or business conducted thereon, nor Seller is in
violation of any Laws that are applicable to the Property. No notice from, and
no investigation or review by, any governmental body has been received by Seller
with respect to the Property claiming any violation of any applicable laws or
requiring or calling attention to the need for any work, repairs, clean-up,
construction, alteration or installation on or in connection with the Property,
in order to comply with any Laws. Except for the Hospital, Seller has obtained
all Licenses, certificates, permits and other governmental authorizations
necessary for the use of the Property or pertaining to the use of the
Improvements, all of which are in full force and effect.

6.13      Litigation. There is no claim, action, suit, proceeding, arbitration,
investigation or inquiry pending before any federal, state, municipal, foreign
or other court or

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

17

 

--------------------------------------------------------------------------------



governmental, administrative or self-regulatory body or agency, or any private
arbitration tribunal, or, to the best knowledge of Seller, threatened against,
relating to or affecting the Property or the transactions contemplated by this
Agreement; nor, to the best knowledge of Seller, is there any basis for any such
claim, action, suit, proceeding, arbitration, investigation or inquiry which
might have an adverse effect upon the Property or the transactions contemplated
by this Agreement, except for the pending action set forth on Schedule 6.13.

6.14      Condemnation Proceedings. There are no condemnation or eminent domain
proceedings pending or, to the best of Seller’s knowledge and belief,
contemplated against the Property and the Seller has made no commitments
therefor and has received no notice, oral or written, of the desire of any
public authority or other entity to take or use the Property for easements,
rights-of-way or other public or quasi-public purposes or for any other use
whatsoever.

6.15      Leasing Commissions; Mechanics’ Liens. No leasing commission or
locater fees shall be due or owing on the Closing Date with respect to the sale
of the Property to Purchaser. At the Closing all materialmen’s or mechanics’
liens filed of record affecting the Property and all amounts due to any
materialmen or mechanics supplying goods or services to the Property will be
fully paid.

 

6.16

Tenancies.

(a)        Schedule 6.16 attached hereto sets forth a true, complete and correct
schedule of all leases and tenancies (including any subleases) to which the
Property is presently subject. It shall be an express condition to Purchaser’s
obligations hereunder that Seller, at Seller’s sole cost and expense cause all
space in the Corporate Office Building (other than the Corporate Office Leased
Premises described below) and all space in the River Point Building to be
vacated by the Closing Date of the Property so that Purchaser will acquire title
free and clear of all leases other than the leases described in Schedule 6.16
under the caption “Leases to be Assigned at Closing” (collectively, the
“Leases”). Notwithstanding the foregoing, in the event that Surgical Care
Associates, LLC is a holdover tenant of its space in the Corporate Office
Building, Purchaser will close nonetheless as long as Seller executes and
delivers to Purchaser an indemnification agreement in form acceptable to
Purchaser indemnifying Purchaser against all costs and expenses, including legal
fees, incurred by Purchaser in connection with any possessory actions filed by
Purchaser against Surgical Care Associates, LLC after the Closing Date.

(b)       Except for those leases and tenancies which are identified as Section
6.16, which shall remain the same and be updated as of the Closing Date, no
leases or tenancies shall encumber the Property on the Closing Date nor shall
any person or entity have any other rights of use or possession to the Property
on the Closing Date. Schedule 6.16 contains a description of all Leases. The
information set forth on Schedule 6.16 is accurate and complete. In addition:

(i)        Each of the Leases is in full force and effect, in accordance with
its terms and has not been modified, amended or extended;

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

18

 

--------------------------------------------------------------------------------



(ii)       Each of the tenants is now in possession of the leased premises under
its Lease or has begun paying the rent or other charges payable under its Lease;

(iii)      Except as set forth in Schedule 6.16, none of the tenants is in
monetary default (beyond any applicable grace period provided by the Leases),
nor, to the best of Seller’s knowledge, in default in the performance or
observance of any of the non-monetary terms, covenants or conditions to be kept,
observed or performed by it under its Lease;

(iv)      No renewal right has been granted to any tenant, except as provided in
the Leases;

(v)       No tenant has an option to purchase the Property or any right of first
refusal or right of first offer with respect thereto;

(vi)      No tenant is entitled to any rebate, concession, deduction or offset;

(vii)     No tenant has paid any rent, additional rent or other charge of any
nature for a period of more than thirty (30) days in advance;

 

(viii)

Seller is not in default under any of the Leases; and

(ix)      No brokerage commissions or other compensation is or will be due or
payable to any person or entity with respect to or on account of any of the
Leases, or any renewal thereof.

6.17      Other Information. None of the information and documents which have
been or may be furnished by Seller to Purchaser in connection with the
transactions contemplated by this Agreement, and none of the representations and
warranties of Seller contained herein, is or will be materially false or
misleading or contains or will contain any material misstatement of fact or
omits or will omit any material fact necessary to be stated in order to make the
statements therein not misleading.

7.          Representations and Warranties of Purchaser. Purchaser represents
and warrants to Seller as follows:

7.1        Organization, Good Standing, Power. (a) Purchaser is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization or incorporation, (b) Purchaser is authorized or licensed to do
business in each jurisdiction where the nature of the business conducted by it
or the properties owned or leased or operated by it make such authorization or
licensing necessary, and (c) Purchaser has all requisite power and authority,
licenses and franchises to (i) own or lease and operate its properties and carry
on its business as presently being conducted and (ii) execute, deliver and
perform this Agreement and consummate the transactions contemplated hereby.

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

19

 

--------------------------------------------------------------------------------



7.2        Authorization of Agreement. Purchaser has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby. This Agreement has been
duly and validly authorized, executed and delivered by Purchaser and constitutes
the legal, valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, other creditors’ rights laws and general principles
of equity.

7.3        Effect of Agreement. The execution, delivery and performance by
Purchaser of this Agreement and the consummation by Purchaser of the
transactions contemplated hereby, will not, with or without the giving of notice
or the lapse of time, or both, (a) violate any provision of any Laws or
Environmental Laws to which Purchaser is subject or (b) result in the breach of
or conflict with any term, covenant, condition or provision of, or result in the
modification or termination of, or constitute a default under, any corporate
charter, by-law, commitment, contract or other agreement or instrument or
obligation to which Purchaser is a party or by which any of its assets is or may
be bound or affected.

7.4        “AS IS” Condition of the Property. Purchaser acknowledges that in
purchasing the Property, Purchaser has been given the opportunity to investigate
and study the Property, including without limitation the opportunity to conduct
its own physical and environmental inspections and other studies referred to in
Section 4.1, and that Purchaser is not relying on any representation or warranty
of Seller (or its representatives, agents or employees) regarding the physical,
environmental or other conditions of the Property; and, Seller specifically
disclaims making any such representation or warranty. It is understood and
agreed that neither Seller nor any person acting or purporting to act for Seller
has made or now makes any representations as to the present or former physical
condition (latent or patent or otherwise), value, income, expense, or operation
of the Property. Purchaser hereby expressly acknowledges, represents and
warrants that no such representations have been made and Purchaser further
agrees to take the Property “as is” as of the Closing Date subject to all faults
of every kind or nature whatsoever (latent, patent or otherwise) and whether now
or hereafter existing. Purchaser agrees that Seller is not liable or bound in
any manner by any financial or written statements, representations, real estate
brokers’ “set-ups”, or information pertaining to the Property furnished by any
real estate broker, agent, employee, trustee, servant or other person, unless
the same are specifically set forth herein. It is understood and agreed that all
understandings and agreements heretofore had between the parties are hereby
merged in this Agreement which alone fully and completely expresses their
agreement and that the same is entered into after full investigation, neither
party relying upon any statement or representation made by the other not
embodied in this Agreement. Seller also specifically disclaims any obligation to
perform or to bring the Property into compliance with any obligations under any
governmental, developmental or other conditions whatsoever binding on the
Property or any other property.

7.5        Bankruptcy; Insolvency. Purchaser is not subject to a general
assignment for the benefit of creditors, is not subject to any voluntary
petition filed by Purchaser in bankruptcy or any involuntary petition in
bankruptcy filing by Purchaser’s creditors, is not subject to the appointment of
a receiver to take possession of any of Purchaser’s property or all or
substantially all of Purchaser’s other assets, and none of Purchaser’s other
assets is subject to attachment or judicial seizure. Purchaser is not insolvent
and the completion of the transactions

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

20

 

--------------------------------------------------------------------------------



contemplated by this Agreement will not render Purchaser insolvent or otherwise
cause Purchaser to be unable to pay its debts as they become due.

 

8.

Covenants of Seller.

8.1        Certain Affirmative Covenants. Except as Purchaser may otherwise
consent in writing, until the Closing, Seller shall:

(a)       carry on the business of the Property in, and only in, the ordinary
course and in a good and diligent manner consistent with prior practice and use
best efforts to preserve relationships with its Property Employees, tenants,
customers, suppliers, contractors and others having business dealings with
Seller so that the goodwill and ongoing business of the Property shall be
unimpaired at Closing;

(b)       maintain the Property substantially in its present condition and
repair, ordinary wear and tear excepted, and cause the continuance of the normal
operation thereof, including the purchase and replacement of supplies and
equipment, and the continuation of normal practices with respect to maintenance
and repairs, so that the Property will be of substantially the same good quality
and adequate quantity on the Closing Date as on the date hereof. Seller shall
not remove or permit to be removed from the Improvements any item or article
defined as Personalty hereunder except as may be necessary for repairs or for
discarding worn out or useless items, provided that discarded items shall be
replaced with new items of substantially equal quality and quantity and shall be
free and clear of any lien or encumbrance;

(c)       duly comply with all Laws and Environmental Laws applicable to the
Property and perform all of Seller’s obligations with respect to the Property
without default;

(d)       afford to Purchaser and to its attorneys, accountants, and other
representatives full access during normal business hours to all of the Property
and to the personnel, books, tax returns, Contracts, commitments and other
records of Seller with respect to the Property, and furnish to Purchaser or its
representatives all such additional documents, financial information and other
information with respect to the Property, as Purchaser may from time to time
reasonably request;

(e)       obtain and deliver to Purchaser any consent, authorization or approval
of, or exemption by, any governmental authority or agency, any partner, or any
other third party, necessary or required in connection with the transactions
contemplated hereby, or necessary to the operation by Purchaser of the Property
and its business and assets after the Closing, including, without limitation,
those required pursuant to the terms of the Contracts, and provide to Purchaser
copies of each such consent, authorization, approval or exemption promptly after
it is obtained;

(f)        use commercially reasonable efforts to obtain any consent,
authorization or approval of, or exemption by, any governmental authority or
agency, any partner, any Lender or any other third party, required by the Title
Company in connection with the acquisition of the Property (the consents,
authorizations, approvals and exemptions described in this subsection are
collectively referred to as the “Consents”);

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

21

 

--------------------------------------------------------------------------------



(g)       at or prior to the Closing, cause to be fully paid or otherwise
satisfied or released (including through insurance coverage provided by the
Title Company) all indebtedness and other liquidated claims secured by mortgages
or liens (including judgments) against the Property, or otherwise cause any such
mortgages or liens to be deleted from the Purchaser’s title insurance policy for
the Property;

(h)       cause all of the representations and warranties of Seller contained in
this Agreement or in any Ancillary Document to be true on the Closing Date with
the same effect as if they were made on the Closing Date, except as affected by
transactions contemplated hereby;

(i)        use commercially reasonable efforts to have the tenant under each
Lease execute a tenant’s estoppel certificate substantially in the form of
Exhibit C; and

(j)        cooperate with Purchaser, and use all commercially reasonable efforts
to rectify any title problems or issues (other than Permitted Exceptions) that
arise during the course of Purchaser’s due diligence investigation, provided
however, that Seller shall not be required to expend any money (except
reasonable attorney’s fees) in connection with such rectification.

8.2        Certain Negative Covenants of the Seller. Except as Purchaser may
otherwise consent in writing, Seller shall not:

(a)       sell, transfer, encumber, mortgage, or place any lien upon the
Property or in any way create or consent to or allow the creation of any title
condition affecting the Property;

(b)       enter into any Contracts or other transactions relating to the
Property or take any action or permit any event to occur which results in any of
the representations and warranties of Seller contained in this Agreement or in
any Ancillary Document not being true and correct;

(c)       enter into a lease with respect to any space in the Improvements;

(d)       enter into any contract or agreement, or make any written or oral
commitment, with respect to the use or operation of any portion of the Property
(other than those bookings of the Conference Center as specifically permitted in
Section 9.7 hereof) after the Closing that is not cancelable without penalty on
not more than thirty (30) days notice; or

(e)       solicit, discuss, negotiate or execute any acquisition proposal
involving the Property other than relating to this Agreement unless such
acquisition proposal is expressly contingent on Purchaser failing to purchase
the Property.

8.3        Seller’s Further Assurances. At or after the Closing, Seller, at the
request of Purchaser, will promptly execute and deliver to Purchaser from time
to time all such further special warranty deeds, assignments, bills of sale,
endorsements, and other documents, in form and substance reasonably satisfactory
to Purchaser and its counsel, as Purchaser may reasonably request in order to
(a) vest in Purchaser title to and possession of the Property, (b) perfect and

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

22

 

--------------------------------------------------------------------------------



record, if necessary the sale, assignment, conveyance, transfer, and delivery to
Purchaser of the Property and (c) otherwise more effectively carry out or
evidence the terms of this Agreement and the Ancillary Documents.

8.4        Advise of Changes. Between the date of this Agreement and the Closing
Date, Seller will promptly advise Purchaser in writing of any fact which, if
existing or known on the date of this Agreement, would have been required to be
set forth or disclosed in this Agreement.

 

9.

Additional Covenants and Agreements.

9.1        Undertakings. Seller and Purchaser each agree to use reasonable
efforts to facilitate the consummation of the transactions contemplated by this
Agreement, so as to permit the Closing to take place on a timely basis.

9.2        Purchaser’s Rights to Make Tenant Improvements. Provided that
Purchaser has not terminated this Agreement during the Due Diligence Period,
Purchaser shall have the right, at Purchaser’s option and expense and without
any material interference with or disruption of the conduct of business by
Seller, to commence tenant improvements to the space on the first floor of the
Corporate Office Building which Purchaser intends to occupy as its corporate
headquarters. Seller covenants and agrees to deliver possession of the areas
identified on Schedule 9.2 of this Agreement by not later than January 31, 2008.
Seller and Purchaser will execute such documentation as the parties shall
approve to codify Purchaser’s rights to make such improvements, including,
without limitation, an indemnification by Purchaser against mechanic’s liens and
other claims arising from Purchaser’s work described in this paragraph.
Furthermore, in the event that Purchaser fails to close on the purchase of the
Corporate Office Building for any reason other than a Seller default, Purchaser
will, upon Seller’s request and at Purchaser’s sole expense, cause all
improvements made by Purchaser to be removed and the property restored to its
prior condition.

 

9.3

Corporate Office Lease.

(a)       On the Closing Date, Seller and Purchaser will enter into the
Corporate Office Lease for the Corporate Office Space. The term of the Corporate
Office Lease shall commence on the Closing Date at which time Seller shall have
vacated, or caused to have been vacated, all currently occupied space in excess
of the Corporate Office Space. Seller acknowledges that it has been responsible
for the maintenance and repair of the Property and agrees to accept occupancy of
the Corporate Office Space “AS IS” under the Corporate Office Lease, except for
any improvements Seller may elect to make to the Corporate Office Space at
Seller’s sole cost and expense.

(b)       Other than the Excluded Assets, all Personalty located within that
portion of the Property/Corporate Office Building vacated by Seller will revert
to and become the property of Purchaser; provided that Purchaser will not be
required to assume any outstanding obligations or equipment leases with respect
to the same; except that Purchaser will assume the management agreement for the
physical fitness facility on the Property provided that Purchaser has approved
the same during the Due Diligence Period.

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

23

 

--------------------------------------------------------------------------------



(c)       The Corporate Office Lease shall be in the form attached hereto as
Exhibit D.

(d)       In the event that Purchaser obtains financing for the Property,
Seller, as tenant, agrees that it will execute and deliver to such lender a
subordination, nondisturbance and attornment agreement and estoppel certificate
for the Corporate Office Lease in such form as such lender shall require,
provided that the same are commercially standard and reasonable.

 

9.4

Distribution Center Lease.

(a)       On the Closing Date, Seller and Purchaser will enter into the
Distribution Center Lease for the entire Distribution Center. The term of the
Distribution Center lease will commence on the Closing Date. Seller acknowledges
that it has been responsible for the maintenance and repair of the Property and
agrees to accept occupancy of the Distribution Center “AS IS” under Distribution
Center Lease, except for any improvements Seller may elect to make to the
Distribution Center at Seller’s sole cost and expense.

(b)       The Distribution Center Lease shall be in the form attached hereto as
Exhibit E.

(c)       In the event that Purchaser obtains financing for the Property,
Seller, as tenant, agrees that it will execute and deliver to such lender a
subordination, nondisturbance and attornment agreement and estoppel certificate
for the Corporate Office Lease in such form as such lender shall require,
provided that the same are commercially standard and reasonable.

9.5         Destruction or Taking. If any portion of the Property is destroyed
or damaged or taken in condemnation prior to the Closing, at the option of
Purchaser, which option shall be exercised promptly after notice is received by
Purchaser of the occurrence of such an event, (i) the Cash Purchase Price shall
be reduced by the amount of such destruction, damage or loss as determined by
Purchaser’s contractor in its commercially reasonable judgment, and Seller shall
be entitled to any insurance proceeds or condemnation award with respect
thereto, (ii) no adjustment to the Cash Purchase Price shall be made and any
insurance proceeds or condemnation award with respect thereto shall become a
part of the Property to be conveyed to Purchaser at the Closing, if the Closing
shall thereafter occur, or (iii) if such loss exceeds 5% of the Cash Purchase
Price, as determined by Purchaser’s contractor in its commercially reasonable
judgment, Purchaser may decline to proceed with the transactions contemplated
hereby and terminate this Agreement. If Purchaser chooses the option described
in clause (ii) of the preceding sentence, at the Closing Seller shall pay to
Purchaser any such insurance proceeds or condemnation awards received by it
prior to the Closing together with the amount of any deductible with respect
thereto and shall assign to Purchaser all of its rights against any insurance
companies, governmental entities and others with respect to such damage,
destruction or condemnation.

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

24

 

--------------------------------------------------------------------------------



 

9.6

Property Employees.

(a)       Purchaser shall have the right to make offers of employment to the
Property Employees as of the Closing Date except those Property Employees that
Seller designates in writing as employees to be retained by Seller by January
31, 2008. Purchaser shall determine the Property Employees that Purchaser
desires to employ and deliver a written list of such employees to Seller by
February 29, 2008. Seller makes no assurances, representations or warranties as
to the willingness of the Property Employees to work for Purchaser. Nothing in
this Agreement shall be deemed to prevent or restrict in any way the right of
Purchaser to terminate, reassign, promote or demote any of the Property
Employees after the Closing or to change adversely or favorably the title,
powers, duties, responsibilities, functions, locations, salaries, other
compensation or terms or conditions of employment of such employees.

(b)       Seller shall pay and be responsible for all wages, salaries and
benefits for the Property Employees except for those Property Employees that
that have accepted employment with Purchaser as of the Closing Date. Purchaser
shall notify Seller in writing 10 days prior to the Closing Date of the names of
the Property Employees that have accepted employment with Purchaser.

9.7        Conference Center. Purchaser shall assume and be bound by all
bookings for the Conference Center that exist on the Effective Date. After the
Effective Date and before the Closing Date, Seller shall notify Purchaser by
e-mail of any prospective bookings for the Conference Center which are either
(i) in excess of $50,000, or (ii) are scheduled for 12 months or after from the
reservation date, and Purchaser shall have reasonable input with respect to the
acceptance of the foregoing proposed bookings. Purchaser shall designate in
writing a specific representative to review booking requests, and Seller shall
direct all such requests to such designated representative. If Purchaser does
not object to such bookings within one (1) business days after receipt of such
notice, Seller shall be free to confirm such bookings, and Purchaser shall
assume and be bound by such bookings together with all bookings.

10.        Conditions Precedent to the Obligations of Purchaser. The obligations
of Purchaser under this Agreement are subject to the satisfaction, on or before
the Closing Date, whichever is applicable, of each of the following conditions:

10.1      Accuracy of Representations and Warranties. The representations and
warranties of Seller contained in this Agreement and in the Ancillary Documents
shall be true on the Closing Date with the same effect as if they were made on
and as of the Closing Date, except as affected by transactions contemplated
hereby.

10.2      Performance of Agreements. Seller shall have performed all of its
obligations and agreements, obtained all Consents, and complied with all of its
covenants contained in this Agreement or in any Ancillary Document to be
performed and complied with by it on or before the Closing Date.

10.3      Legal Proceedings. There shall be no proceeding pending before a court
or administrative agency of competent jurisdiction, which in the reasonable
judgment of Purchaser may result in a judgment or order which enjoins,
restrains, makes illegal or prohibits

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

25

 

--------------------------------------------------------------------------------



consummation by the parties of the transactions contemplated hereby or restricts
or reduces in a material way the operation or value of the Property after the
Closing.

10.4      Adverse Change. From the date hereof until the completion of the
Closing, there shall have been no material adverse change in the Property or its
occupancy or operation.

10.5      Title Insurance. The Title Company or another reputable title company
selected by Purchaser and reasonably acceptable to Seller shall have issued full
coverage owner and mortgagee title insurance policies (or unconditional
commitments therefor) with respect to the Property, in the amount of the Cash
Purchase Price, on the ALTA Form B, Rev. 1970/1984 form (with creditor’s rights
exception deleted) insuring fee simple title, with all standard, general and
printed form exceptions deleted or endorsed over so as to afford full “extended
form coverage” without exception or limitation except for the lien of real
estate taxes not yet due and payable and the Permitted Exceptions and, in the
case of the mortgagee policy, with such affirmative coverages and endorsements
as are customarily obtained in a transaction of this size in the jurisdiction in
which the Property is located (the “Title Policies”). If, in order to delete or
insure over standard, general or printed form exceptions or to issue affirmative
title coverage or endorsements to Purchaser or Purchaser’s mortgagee, the Title
Company requires Seller’s affidavits, questionnaires, undertakings, or
indemnities, Seller shall provide such documentation, provided that the same are
reasonable and customary.

10.6      Foreign Person Affidavit. Seller shall provide Purchaser with
satisfactory evidence, including an affidavit, that the Seller is not a “foreign
person” or “foreign entity” within the meaning of Section 1445 of the Code.

11.        Conditions Precedent to the Obligations of Seller. The obligations of
Seller under this Agreement are subject to the satisfaction, on or before the
Closing Date, whichever is applicable, of each of the following conditions:

11.1      Accuracy of Representations and Warranties. The representations and
warranties of Purchaser contained in this Agreement and any Ancillary Document
shall be true on the Closing Date with the same effect as if they were made on
and as of the Closing Date, except as affected by transactions contemplated
hereby.

11.2      Performance of Agreements. Purchaser shall have performed all of its
obligations and agreements, and complied with all of its covenants contained in
this Agreement or in any Ancillary Document to be performed and complied with
prior to the Closing Date.

11.3      Legal Proceedings. There shall be no proceeding pending before a court
or administrative agency of competent jurisdiction, which in the reasonable
judgment of Seller may result in a judgment or order which enjoins, restrains,
makes illegal or prohibits consummation by the parties of the transactions
contemplated hereby.

 

12.

Procedures Concerning Closing Conditions.

12.1      Access to Work Papers, Books and Records After Closing. In order for
each party to this Agreement to prepare such reports as such party may be
required to prepare from time to time, each party to this Agreement will
preserve for two (2) years following the

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

26

 

--------------------------------------------------------------------------------



Closing Date all books and records in its possession related to the Property for
periods prior to the Closing Date and, from time to time on or after the Closing
Date, upon request of any other party hereto, shall authorize its accounting
personnel and independent accountants to permit such other party’s accounting
personnel and independent accountants to examine and copy, when and as
reasonably requested by such other party, such books and records, including the
records and work papers of such party’s independent accountants pertaining to
its audits and other reviews of such party’s financial statements with respect
to the operation of the Property for periods up to the Closing Date.

12.2      Endorsements. After the Closing Date, Purchaser shall have the right
and authority to endorse, without recourse, the name of Seller on any check or
other evidence of indebtedness received by Purchaser the proceeds of which are
due to Purchaser, including without limitation checks or money orders in payment
of rent due for period(s) following the Closing Date, and Seller shall furnish
to Purchaser such evidence of this authority as Purchaser may reasonably
request.

 

13.

Prorations, Apportionments and Closing Costs.

13.1      Apportionments at Closing. The following apportionments and prorations
shall be computed as of the Closing Date. All such items, to the extent they
cannot be precisely determined at Closing, shall be estimated at Closing shall
be resolved no later than thirty (30) days after the Closing Date. The Cash
Purchase Price shall be adjusted as follows:

(a)        Taxes. Real and personal property taxes, association assessments and
expenses, and other charges with respect to the Property shall be apportioned as
of the Closing Date.

(b)        Assessments. All special assessments, and other similar charges which
have become or can become a lien upon the Property or any part thereof at the
Closing Date, whether or not the same are then past due or are payable
thereafter (in installments or otherwise), or which have been confirmed by a
public authority at the Closing Date, shall at Purchaser’s option either be paid
in full by Seller at the Closing or credited against the Cash Purchase Price and
assumed by Purchaser.

(c)        Rents and Concessions. Rents, including pass through expenses,
charges and additional rents, under Leases described in Schedule 6.16 and any
other leases entered into in accordance with the terms of this Agreement prior
to Closing shall be apportioned as of the Closing Date; provided, however, that
no adjustment shall be made for amounts that are past due as of the Closing
Date. In the event that amounts are collected by Purchaser from a person whose
account was past due as of the Closing Date, Purchaser shall first retain for
its own account sums due Purchaser subsequent to the Closing Date, then pay to
Seller, from such remaining collected funds, the balance owed to Seller.
Purchaser shall in no way be responsible for the collection of such amounts owed
to Seller, and subsequent to Closing, Seller shall not sue or contact any tenant
of the Property without Purchaser’s prior written consent. In the event a tenant
has failed to pay to Seller all rent or other amounts due to Seller prior to the
Closing Date or has underpaid its additional rent or other expenses for the
period prior to the Closing Date, Purchaser will cooperate with Seller in
collecting such amounts. If any tenant has overpaid its

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

27

 

--------------------------------------------------------------------------------



additional rent or other expenses to Seller prior to the Closing Date, Seller
will, within ten (10) days following notice thereof, pay such amount to
Purchaser.

(d)        Utilities. Telephone, water, sewer, electricity and other utility
charges will not be apportioned. Seller will arrange for the rendition of final
bills by the utility companies and governmental agencies involved as of the
Closing Date based upon a reading of meters, if any, and Seller will be
responsible for the payment of such bills as and when rendered and Purchaser
will be responsible for such charges thereafter. If, however, bills for the
foregoing charges are not rendered as of the Closing Date, they will be
apportioned within 10 days after receipt of the actual bills based on the actual
bills. If utility deposits are transferable, then they shall be transferred to
Purchaser at the Closing as applicable and added to the Cash Purchase Price; if
not transferable, or not transferred, Purchaser shall have no responsibility for
such deposits.

(e)        Contracts. Amounts paid or payable under any Contracts listed in
Schedule 6.11 which Purchaser, in its sole discretion, elects to assume shall be
apportioned as of the Closing Date. Seller shall terminate and be solely
responsible for any Contracts not assumed by Purchaser, except those Contracts
which Purchaser expressly agrees to assume as set forth on Schedule 6.11,
provided that Purchaser shall notify Seller not later than 45 days prior to the
Closing Date which Contracts will not be assumed by Purchaser. Purchaser shall
assume any leases or Licenses for computer programs used for operating and
managing the Property.

(f)         Insurance. Any insurance policies of Seller shall be the sole
property and responsibility of Seller, and Seller shall be entitled to any
refunds of unearned premiums thereon.

13.2      Security Deposits. At Closing, Seller shall pay or transfer amount
equal to deposits from tenants or others under Leases, including, without
limitation, all security deposits and advance rent, together with all deposits
for bookings of the Conference Center which are scheduled for on or after the
Closing Date. Purchaser shall assume responsibility and shall hold Seller
harmless from any liability for security deposits and advance rent under the
Leases, and for all deposits for bookings of the Conference Center which are
scheduled for on or after the Closing Date, which are paid or transferred to
Purchaser at Closing pursuant to this paragraph.

13.3      Miscellaneous. All other charges and fees customarily prorated and
adjusted in similar transactions, shall be prorated as of the Closing Date. If
any claims or liabilities are asserted at any time subsequent to the Closing
against the Property or the Purchaser, which were not taken into consideration
for adjustment hereunder, including, without limitation, claims by governmental
agencies, and if such claims or liabilities are based upon or arise out of any
occurrence prior to the Closing or any act or omission by Seller, the Seller
shall satisfy such claims or liabilities and shall indemnify and hold Purchaser
harmless therefrom.

13.4      Closing Costs. At or before the Closing, Purchaser shall pay for the
cost of obtaining the environmental soil report and all other studies, reports,
and investigations required by it, the deed tax and other recordation fees, all
fees and expense for any loan or other financing for its purchase of the
Property, and one-half of the Title Company’s escrow fees. Seller shall pay the
premium for the issuance of the Title Policies and all title search,
underwriting and other

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

28

 

--------------------------------------------------------------------------------



related fees and expenses charged by the Title Company (except for one-half of
the escrow fees to be paid by Purchaser), provided that Purchaser shall pay the
entire cost of all special endorsements required by Purchaser and its lender.
Purchaser shall reimburse Seller for the cost of the Survey and one-half of the
Hospital demolition study cost of $50,000 and one-half of the KPS space planning
study costs. Purchaser and Seller shall pay their respective attorneys’ fees.

 

14.

Deliveries at Closing.

14.1      Seller’s Deliverables at Closing. At or before the Closing, Seller
shall deposit into escrow the following items:

(a)       a duly executed and acknowledged statutory warranty deed (the “Deed”)
for the Land, Improvements and Appurtenances, subject only to the Permitted
Exceptions;

(b)       a duly executed bill of sale for the Personalty (the “Bill of Sale”);

(c)       a duly executed counterpart of an Assignment and Assumption of Leases
for the Property (the “Assignment of Leases”);

(d)       a duly executed counterpart of an Assignment and Assumption of
Contracts, Warranties and Guaranties and Other Intangible Property for the
Property (the “Assignment of Contracts”);

 

(e)

a duly executed counterpart of the Corporate Office Lease;

 

(f)

a duly executed counterpart of the Distribution Center Lease;

(g)       an affidavit pursuant to Section 1445(b)(2) of the Code, and on which
Purchaser is entitled to rely, that Seller is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Code; and

(h)       the indemnification agreements contemplated under Sections 6.8 and
6.16 of this Agreement.

14.2      Ancillary Documents. Seller shall execute and deliver such other
agreements, consents, certificates and other documents and writings as required
by the terms of this Agreement in order to convey title to the Property and to
consummate the transactions required hereunder. Such other agreements, consents,
certificates and other documents and writings are collectively referred to
herein as the “Ancillary Documents.”

14.3      Purchaser’s Deliverables at Closing. At or before Closing, Purchaser
shall deposit into escrow the following items:

(a)       the balance of Cash Purchase Price and cause the Escrow Agent to
deliver the Cash Purchase Price to Seller as required under Section 3.1(b)
hereof;

 

(b)

a duly executed counterpart of the Assignment of Leases;

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

29

 

--------------------------------------------------------------------------------



 

(c)

a duly executed counterpart of the Assignment of Contracts;

(d)       a duly executed counterpart of the Corporate Office Lease; and

 

(e)

a duly executed counterpart of the Distribution Center Lease.

14.4      Form of Documents. Purchaser and Seller shall endeavor in good faith
to agree on the final, execution form of all of the documents referred to above
on or before the last day of the Due Diligence Period. Purchaser and Seller
shall each deposit such other instruments as are reasonably required by the
Title Company or otherwise required to close the escrow and consummate the
purchase and sale of the Property in accordance with the terms hereof.

14.5      Records of Seller. Seller shall deliver to Purchaser originals of the
Leases (or, if originals are not available, copies), copies of the tenant
correspondence files of the Property in Seller’s possession, a set of keys to
the Improvements and originals (or copies, if originals are not available) of
any other items in Seller’s possession relating to the use, ownership,
operation, maintenance, leasing, repair, alteration, management or development
of the Property, all within five (5) Business Days after the Closing Date.
Following the Closing, Purchaser shall make all Leases, Contracts, other
documents, books, records and any other materials in its possession, to the
extent the same relate to the period of Seller’s ownership of the Property,
available to Seller or its representatives for inspection and/or copying at
reasonable times and upon reasonable notice.

 

15.

Indemnification.

15.1      Indemnification by Seller. Seller shall indemnify, protect, defend and
hold Purchaser, its affiliates and their respective officers and directors,
partners, agents and representatives and any person claiming by or through any
of them, harmless from and against all claims, losses, liabilities, damages,
fines, penalties, costs, and expenses, including fees and disbursements of
counsel and other experts (collectively, “Losses”), which arise out of or result
from:

(a)       any inaccuracy or alleged inaccuracy in any representation or warranty
made by Seller in this Agreement or in any Ancillary Document or any breach or
alleged breach of any covenant or agreement by Seller contained in this
Agreement or in any Ancillary Document;

(b)       any matter relating to or in connection with the Property which arises
or occurs prior to the Closing Date; or

(c)       any action, proceeding, suit, settlement, assessment, or judgment
directly or indirectly arising out of or incident to any of the matters
indemnified against in this Section 15.1; or

(d)       any claim for compensation relating to the closing of the purchase,
sale, or lease of all or any part of the Property other than a claim under a
contract or commitment made by Purchaser.

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

30

 

--------------------------------------------------------------------------------



15.2      Indemnification by Purchaser. Purchaser shall indemnify, protect,
defend and hold Seller, its affiliates and respective officers and directors,
partners, agents and representatives and any person claiming by or through any
of them, harmless from and against all Losses, which arise out of or result
from:

(a)       any inaccuracy or alleged inaccuracy in any representation or warranty
made by Purchaser in this Agreement or in any Ancillary Document or any breach
or alleged breach of any covenant or agreement by Purchaser contained in this
Agreement, or in any Ancillary Document;

(b)       any matter relating to or in connection with the Property which (i)
arises or occurs after the Closing Date and (ii) is not within the purview of
Seller’s indemnity set forth in Section 15.1 hereof; or

(c)       any action, proceeding, suit, settlement, assessment, or judgment
directly or indirectly arising out of or incident to any of the matters
indemnified against in this Section 15.2; or

(d)       any claim for compensation relating to a contract or commitment made
by Purchaser with respect to the purchase and sale of all or any part of the
Property.

 

15.3

Procedure.

(a)       Promptly after receipt by any indemnified party of notice of the
existence or assertion of any claim or the commencement of any action with
respect to any matter referred to in Sections 15.1 or 15.2, the indemnified
party will give written notice thereof to the indemnifying party and will
thereafter keep the indemnifying party reasonably informed with respect thereto,
provided that failure to give the indemnifying party prompt notice as provided
herein shall not relieve the indemnifying party of its obligations hereunder
except to the extent, if any, that they shall have been prejudiced thereby. In
case any such action is brought against any indemnified party, the indemnifying
party shall be entitled to participate in the defense thereof with its chosen
counsel so long as such counsel shall be reasonably satisfactory to the
indemnified party and, if the indemnifying party shall specifically acknowledge,
in a form reasonably satisfactory to the indemnified party, that the
indemnifying party is fully liable to the indemnified party for all Losses
arising out of or resulting from one or more of the claims involved in such
action, the indemnifying party shall be entitled to assume the defense of such
claim or claims. If the indemnifying party assumes the defense of any claim or
litigation as provided in this subsection, (i) the indemnified party shall be
permitted to join in the defense of such claim or litigation, with counsel of
its own selection and at its own expense and (ii) the indemnifying party shall
not consent to the entry of any judgment for non-monetary relief against the
indemnified party or any of its assets without the prior written consent of the
indemnified party.

(b)       If the indemnifying party shall not assume the defense of any such
claim or litigation, the indemnified party may defend against such claim or
litigation in such manner as it may deem appropriate.

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

31

 

--------------------------------------------------------------------------------



(c)       Amounts payable by the indemnifying party to the indemnified party in
respect of any claims under this Section 15 shall be payable as such claims are
incurred.

 

15.4

Limitations on Indemnity.

(a)       The indemnification provided for in Section 15.1(a) and Section
15.2(a) hereunder shall be limited to claims made for indemnity within one year
after the Closing Date; provided that the aforesaid limitation shall not apply
to any claims for indemnity as a result of a breach of the representations and
warranties made by Seller under Section 6.9 hereof.

(b)       Neither Purchaser nor Seller shall make any claim for indemnity with
respect to any loss or damage unless the amount of such loss or damage is in
excess of $500,000 for any single claim or $1,000,000 in the aggregate for
claims not exceeding said amount.

(c)       The limitations on indemnity set forth in this Section 15.4 shall not
apply to any claim by Purchaser for indemnity under subparagraphs (b), (c) and
(d) of Section 15.1 nor to any claim by Seller for any indemnity by Seller under
subparagraphs (b), (c) and (d) of Section 15.2.

 

16.

Default Provisions.

16.1      Purchaser’s Default Provisions; Remedies. If Purchaser fails to
consummate the purchase and sale contemplated herein in breach of this
Agreement, and all conditions precedent to Purchaser’s obligation to consummate
such transactions have been satisfied or expressly waived by Purchaser, then
(subject to the terms of the Escrow Agreement) Escrow Agent shall deliver the
proceeds of the Deposit to Seller as full and complete liquidated damages, and,
as the exclusive and sole right and remedy of Seller hereunder, whereupon this
Agreement shall terminate and neither party shall have any further obligations
or liabilities hereunder, it being agreed between the parties that the actual
damages to Seller in the event of such breach will be impossible to accurately
ascertain, the amount of the Deposit is a reasonable estimate of such damages
and such liquidated damages shall not be deemed a penalty to the Purchaser.

16.2      Seller’s Default. If Seller has breached any of its representations,
warranties, covenants and/or agreements under this Agreement or has failed,
refused or is unable to consummate the purchase and sale contemplated hereby by
the Closing Date, then unless such breach, failure, refusal or inability is
expressly waived in writing by Purchaser, Escrow Agent, upon the request of
Purchaser, and subject to the terms of the Escrow Agreement, shall immediately
return the Deposit to Purchaser; provided, however, that such return shall not
limit Purchaser’s rights (a) to maintain an action against Seller for specific
performance of the terms and provisions of this Agreement, or (b) to pursue any
other available legal or equitable remedy; provided, however, that Seller’s
liability for damages under this Agreement shall in no event exceed the amount
of the Cash Purchase Price.

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

32

 

--------------------------------------------------------------------------------



 

17.

Miscellaneous.

17.1      Survival of Representations, Warranties. Notwithstanding the delivery
or provisions of any deed, conveyance instrument, assignment or other document,
the representations, warranties, covenants, agreements and indemnities contained
in this Agreement shall not merge into such documents and shall survive the
Closing for a period of 24 months after the Closing Date.

17.2      Waivers. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party hereto, shall be deemed to constitute
a waiver by the party taking such action of compliance with any representation,
warranty, covenant, or agreement contained herein or in any Ancillary Document.
The waiver by any party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach. The
waiver by Purchaser or by Seller of any of the conditions precedent to its
respective obligations under this Agreement shall not preclude it, respectively,
from seeking redress for breach of this Agreement.

17.3      Assignment. The rights and obligations of Purchaser hereunder may be
transferred to a single asset, special purpose entity to be formed and owned in
whole in part by Purchaser under a written assignment and assumption agreement,
in which event Purchaser shall provide Seller a copy of the assignment and
assumption agreement. All references thereafter to “Purchaser” shall mean and
refer to such assignee, and Purchaser shall have no further rights and
obligations hereunder.

17.4      Notices. Any notice to be given under this Agreement must be in
writing and be given by mail, postage prepaid, certified mail return, receipt
requested, or sent by overnight or hand delivery courier service to the Party at
the address specified below, and shall be deemed to have been given, if mailed
as of the date of receipt, when properly addressed, and deposited in the United
States mail with postage prepaid. If the notice is given other than by mail, it
shall be deemed given one day after when delivered to the overnight or hand
delivery courier service. The telephone numbers, telecopier numbers, and email
addresses set forth below are for informational purposes only. Such notices
shall be given to the Parties hereto at the following addresses:

To Seller:

 

John P. Whittington, Esq.

Executive Vice President, General Counsel, and Corporate Secretary

HealthSouth Corporation

One HealthSouth Parkway

Birmingham, Alabama 35243

Telephone No. (205) 970-7712

Fax No. (205) 262-3948

john.whittington@healthsouth.com

 

With a copy to:

 

Bradley Arant Rose & White LLP

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

33

 

--------------------------------------------------------------------------------



One Federal Place

1819 Fifth Avenue North

Birmingham, Alabama 35203

Attn: Meade Whitaker, Jr., Esq.

Telephone No. (205) 521-8261

Fax No. (205) 488-6261

mwhitaker@bradleyarant.com

 

To Purchaser:

 

T. Charles Tickle

Daniel Realty Company, LLC

3595 Grandview Parkway, Suite 400

Birmingham, Alabama 35243-1930

Telephone No. (205) 443-4500

Fax No. (205) 443-4615

ctickle@danielrealty.com

 

With a copy to:

 

Gail Livingston Mills, Esq.

Burr & Forman LLP

420 N. 20th Street, Suite 3400

Birmingham, Alabama 35203

Telephone: (205) 458-5300

Fax No. (205) 244-5681

gmills@burr.com

 

To Escrow Agent:

 

Lawyers Title Insurance Corporation

2200 Woodcrest Place

Suite 3300

Birmingham, Alabama 35209

Attn: Michael E. Riddle

Telephone: (205) 868-1009

Fax No. (205) 868-1011

mridde@landam.com

 

or to such other address as any party shall furnish to the other by notice given
in accordance with this Section.

17.5      Entire Agreement; Amendments. This Agreement and the Ancillary
Documents contain the entire agreement between the parties hereto with respect
to the subject matter hereof and supersede all prior and contemporaneous
agreements and understandings, oral or written, with respect to such
transactions. This Agreement may not be changed orally, but

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

34

 

--------------------------------------------------------------------------------



only by an agreement in writing signed by the party against whom any waiver,
change, amendment, modification or discharge may be sought.

 

17.6

Burden and Benefit.

(a)       This Agreement shall be binding upon and shall inure to the benefit of
the parties and their respective successors and assigns.

(b)       It is the intent of the parties hereto that no third-party beneficiary
rights be created or deemed to exist in favor of any person not a party to this
Agreement except as expressly set forth herein.

 

17.7

Brokers

(a)       Seller represents and warrants that no broker or finder is entitled to
any brokerage or finder’s fee or other commission or fee based upon arrangements
made by or on behalf of Seller in connection with the transactions contemplated
hereby. Seller agrees to indemnify, protect, defend and hold harmless Purchaser
for matters arising out of the breach of the foregoing representation by Seller
and from any claim by any person that they have dealt with Seller in connection
with this transaction as provided in Section 15.1(d) hereof. Seller shall pay
any broker or finder pursuant to any agreement between Seller and such broker or
finder, if any.

(b)       Purchaser represents and warrants that no broker or finder is entitled
to any brokerage or finder’s fee or other commission or fee based upon
arrangements made by or on behalf of Purchaser in connection with the
transactions contemplated hereby. Purchaser agrees to indemnify, protect, defend
and hold harmless Seller for matters arising out of the breach of the foregoing
representation by Purchaser and from any claim by any person (other than Broker)
that they have dealt with Purchaser in connection with this transaction as
provided in Section 15.2(d) hereof.

17.8      Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to this Agreement to the
extent possible. In any event, all other provisions of this Agreement shall be
deemed valid and enforceable to the full extent possible.

17.9      Headings. The section and other headings contained in this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

17.10    Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument..

17.11    Confidentiality. The confidentiality agreement set forth in the letter
agreement dated November 8, 2007, executed by Purchaser and Seller shall survive
the execution of this Agreement and shall be binding upon Purchaser and Seller.
Seller and Purchaser agree not to disclose the terms of this Agreement to any
third party, and neither party hereto will, without the consent of the other
party hereto, which consent may not be

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

35

 

--------------------------------------------------------------------------------



unreasonably withheld, make any public announcement concerning the transactions
contemplated by this Agreement, except as may be required by applicable laws or
regulations, provided that any party proposing to make such a required
disclosure shall notify and consult with the other parties prior to making such
disclosure.

17.12    Governing Law. The validity, performance and enforcement of this
Agreement shall be governed by the law of the State of Alabama without giving
effect to the principles of conflicts of law thereof.

17.13    Construction. Wherever used in this Agreement, and where the context
permits, (a) the term “Property” shall be deemed to include the Property or any
part thereof or interest therein, (b) the term “Agreement” shall be deemed to
include the exhibits and schedules attached hereto, all of which shall be
incorporated herein by reference, (c) the singular shall be deemed to include
the plural and vice versa, (d) the masculine shall be deemed to include the
feminine and vice versa.

17.14    Seller’s Knowledge. For purposes of this Agreement Seller’s knowledge
shall mean knowledge of John P. Whittington and Arthur E. Wilson, Jr.

17.15    TIME OF THE ESSENCE. TIME IS OF THE ESSENCE WITH RESPECT TO EACH
OBLIGATION, AGREEMENT, COVENANT AND UNDERTAKING SET FORTH IN THIS AGREEMENT.

[SIGNATURES ON FOLLOWING PAGE]

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

36

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

SELLER:

 

HEALTHSOUTH CORPORATION

 

By:

/s/ John P. Whittington

 

Print Name:

John P. Whittington

 

Its:

Secretary

 

Date:

January 22, 2008

 

 

PURCHASER:

 

DANIEL REALTY COMPANY, LLC

BY:      Daniel Realty Corporation,
              Its Manager

 

By:

/s/ T. Charles Tickle

 

Print Name:

T. Charles Tickle

 

Its:

Chairman

 

Date:

January 22, 2008

 

 

ESCROW AGENT:

 

LAWYERS TITLE INSURANCE CORPORATION

 

By:

/s/ Ann Marie Puccio

 

Print Name:

Ann Marie Puccio

 

Its:

Branch Counsel

 

 

 

Daniel Realty Company, LLC//HealthSouth Corporate Campus

Purchase and Sale Agreement

37

 

 